The opinion of the Court Was delivered by
Poché, J.
Relator seeks, by mandamus, to compel the defendants, Judges, to take jurisdiction of an appeal brought by him from a judgment of the District Court of St. Landry, in a cause predicated on the following pleadings and facts:
In the suit of Thomas C. Anderson vs. Mary Ann Petit, wife et al., based on a claim of $3,750, defendant’s property, sold under seizure, realized $2,347, out of which, Alcus, Scherck & Autey claimed, by third opposition, to be paid, by preference over the seizing creditor, the sum of $750 due to them by the defendant, their common debtor. Their third opposition having been sustained, Relator herein, who had in the meantime been subrogated to the rights of Anderson, the original plaintiff, took an appeal from the judgment of the District Court, returnable to the Circuit Court, where, after hearing, it was dismissed by the latter Court, on the ground that the amount in dispute exceeded $1,000, and was not within the jurisdiction of that tribunal.
The Circuit Court Judges held very correctly that, in such cases, the jurisdiction of the appellate court is to be tested under the amount claimed' by the original plaintiff, and not by the amount claimed by the third opponent or intervenor.
■ This is no longer an open question ; it was settled in the earlier decisions of this Court, Hart vs. Ludwick, 8 La. 164. It has been recently re-examined, and the doctrine was reaffirmed by our immediate predecessors. 30 An. 625, Picard & Weil vs. Wade; 31 An. 452, Alber vs. O’Brien.
In the case of Renshaw vs. Stafford, recently decided by us in New Orleans, we had occasion to re-examine the subject matter, and we therein reaffirmed the doctrine established in the cases above referred' to, and we may now consider the question as finally settled.
In this case, both the amount of the seizing creditor’s claim, and the funds realized under execution, exceed one thousand dollars, exclusive of interests, and the Circuit Court was clearly with out jurisdiction.
It is, therefore, ordered, that the writ of mandamus herein prayed for be refused, at Relator’s costs.